DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, applicant lists steps i, ii, and iv.  It is not readily ascertainable if there is a missing step (i.e. iii) or if step iv is mis-numbered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 13, 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udoka (GB 2,465,487).
As to claim 1, Udoka discloses (see page 8, line 14 to page 13, line 7, figures 1-6) a sealing element 5,9 for use in a fluid-carrying pipeline (see e.g. Abstract) comprising a substantially central core 6 surrounded by a coating 7,10/11 which is adapted to perform partial extrusion through an opening 2 in a pipeline wall to seal the opening (see figures 4,6), wherein the density of the sealing element is substantially the same as the density of the fluid in the pipeline (see point 3.1, page 17, line 21 -24), and wherein the coating comprises a two-part epoxy putty (see page 8, line 25 to page 9, line 8), and wherein the core is formed from a deformable material (see page 10, lines 18-21, e.g. NBR).
As to claims 2 and 4, Udoka discloses (page 17, lines 21-24) the density of the core is less than, the density of the fluid in the pipeline and wherein the core is fabricated from a buoyant material.
As to claim 6, Udoka discloses the core being spherical (see figures 3-6).
As to claim 7, Udoka discloses the use of bisphenol A (see page 8, lines 20-30 and page 12, lines 3-5).
As to claim 8, Udoka discloses proportion being 1:1 (see page, lines 1-7).
As to claims 13 and 14, Udoka discloses discloses (see page 8, line 14 to page 13, line 7, figures 1-6) a kit of parts for preparation of a sealing element.  The kit comprising a sphere 5,9 of two-part epoxy putty, wherein each part of the two-part epoxy putty is present as a discrete element within the sphere, and a core fabricated from a deformable material.   Furthermore, mixing and kneading putty are well-known methods for handling putty so as to mix, activate, and shape for example.
Insofar as understood, as to claim 16, Udoka discloses (see page 8, line 14 to page 13, line 7, figures 1-6):
a method of sealing a defect in a fluid-filled pipeline comprising the steps of:
i)    introducing a sealing element (1,5) into the pipeline upstream of the defect;
ii)    allowing the sealing element to be transported to the defect by the fluid contained within the pipeline (see page 3, first paragraph); and
iv) allowing the sealing element to at least partially extrude through the defect and to cure wherein a part of the sealing element forms a solid plug located within the defect after extrusion through the defect and curing of the sealing element (see figures 3,4 and corresponding part of the description).
As to claim 18, it is possible that more than one sealing elements are used to close the opening, as such, at least one core does not touch the opening.
As to claim 19, the pipeline of Udoka is capable of being substantially free of air.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Udoka (GB 2,465,487) in view of Akbar (US 2007/169935).
As to claim 3, Udoka discloses all that is claimed except for the hollow core.  Akbar discloses (para [0075], figure 4) a sealing element 40 having a hollow core 46.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hollow core as taught by Akbar, since doing so provides the expected benefit of sealing a defect.
	
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udoka (GB 2,465,487).

As to claim 5, Udoka does not disclose polystyrene.  Udoka discloses the use of polymeric materials such as polypropylene (see page 5, lines 21-25).  It would have 
As to claim 17, Udoka is silent to the cure time of 10-20 minutes; however, such cure time appears to be within the normal range of time for curing epoxy resin;

Allowable Subject Matter
Claims 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Erbstoesser (US 4,102,401) is regarded as being the prior art closest to the subject-matter of claim 9, and discloses (see column 11, line 5 to column 12, line 27, figure 5) a method of making a sealing element.
The subject-matter of claim 9 therefore differs from this known method in that it comprises the steps of:
a)    providing an elongate cylindrically shaped piece of two-part epoxy putty;
b)    cutting the cylinder into a number of portions;
c)    rolling each portion into a sphere shape substantially without mixing the two parts of the two-part putty;
d)    thoroughly mixing, via manual kneading, the two parts of one portion of the putty; and
e)    shaping the mixed putty around the deformable central core to form a substantially sphere-shaped sealing element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL